Citation Nr: 1023523	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-37 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than 
September 14, 2005, for a 50 percent rating for generalized 
anxiety disorder with post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than 
September 14, 2005, for a 20 percent rating for 
"degenerative arthritic changes of the left shoulder 
associated with a scar, status-post shell fragment wound 
(SFW) of the left anterior shoulder."

3.  Entitlement to an effective date earlier than August 17, 
2006 for a 10 percent rating for "arthritis of the left knee 
associated with scars, status-post multiple SFWs of the 
lateral mid-thigh and mid-tibial areas of the left leg."

4.  Entitlement to a rating greater than 50 percent for 
generalized anxiety disorder with PTSD.

5.  Entitlement to a rating greater than 20 percent for 
"degenerative arthritic changes of the left shoulder 
associated with a scar, status-post SFW of the left anterior 
shoulder."

6.  Entitlement to a rating greater than 10 percent for 
"arthritis of the left knee associated with scars, status-
post multiple SFWs of the lateral mid-thigh and mid-tibial 
areas of the left leg."

7.  Entitlement to an effective date earlier than 
September 14, 2005, for an award of a total disability rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel 


INTRODUCTION

The Veteran had active service from April 1960 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  As addressed more fully below, 
the Veteran is prosecuting claims for increased compensation 
for SFWs to the left shoulder and left lower extremity which 
have not been fully developed and adjudicated.  The Board 
reserves the right to rephrase the issues listed on the title 
page once the scope of the SFW claims are clarified with 
further medical examination and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any further delay in finally adjudicating 
these claims, but finds that additional development and RO 
adjudicative actions are necessary prior to appellate review.

Briefly summarized, the Veteran seeks VA compensation for 
disability involving his PTSD and SFW injuries incurred 
during service.  In addition, the Veteran seeks earlier 
effective dates of awards for increased compensation for 
these disabilities.  More recently, the Veteran has raised an 
earlier effective date of award theory based upon the RO 
committing clear and unmistakable error (CUE) in a prior 
final rating decision.

At the outset, the Board must determine its jurisdiction to 
review the many claims raised by the Veteran.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his or her argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

By way of background, the Veteran served in the Republic of 
Vietnam during the Vietnam Era.  Service treatment records 
(STRs) document that he incurred penetrating wounds to the 
left leg and shoulder.  These records describe a compound 
cortical fracture of the left tibia resulting in chronic left 
ulcer and skin loss at the site of the tibial wound, minor 
debridement of left shoulder wound, an entrance wound to the 
left postero-lateral thigh, and an abrasion of the left 
forehead.

In his initial application for VA compensation filed in 
December 2003, the Veteran sought service connection for a 
chronic groin rash, "Multiple SFW's left side of body 
Residuals of Grenade Blast" and PTSD.

VA examinations in March 2004 diagnosed generalized anxiety 
disorder rather than PTSD, scar residuals of the left 
shoulder and left lower extremity, injuries to Muscle Groups 
(MG's) IV and XIV, and secondary arthritis involving the left 
shoulder and left knee.

An April 2004 rating decision granted service connection and 
assigned initial ratings and effective dates of awards as 
follows: 1) SFW scars of the left lateral mid-thigh and mid-
tibial areas evaluated as 10 percent rating disabling 
effective December 9, 2003; 2) arthritis of the left knee as 
secondary to SFW residuals evaluated as noncompensable 
effective December 9, 2003; 3) generalized anxiety disorder 
evaluated as 30 percent disabling effective December 9, 2003; 
4) SFW scar of the left anterior shoulder evaluated as 
noncompensable effective December 9, 2003; and 5) arthritis 
of the left shoulder evaluated as noncompensable effective 
December 9, 2003. 

The Veteran was provided notice of this decision, and his 
appellate rights, by RO letter dated May 6, 2004.  As the 
Veteran did not initiate an appeal with this rating decision 
within one year from notice, this decision as to these 
specific claims is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202, and 20.203.

The Veteran filed an application to "reopen" in September 
2005.  Medical evidence associated with the claims folder 
reflected diagnoses of PTSD and anxiety disorder not 
otherwise specified.  VA examinations in December 2005 
evaluated the arthritis residuals in the left knee and left 
shoulder.

In pertinent part, a February 2006 RO rating decision denied 
claims for increased ratings for generalized anxiety disorder 
with PTSD, arthritis of the left knee, and arthritis of the 
left shoulder.

In April 2006, the RO received an NOD with respect to the 
disability ratings assigned as well as entitlement to earlier 
effective dates of awards.  A similar document was received 
in July 2006.

Notably, an August 2006 VA examination identified SFW 
injuries to MG's III, XIV and XI.

An October 2006 rating decision awarded a 50 percent rating 
for generalized anxiety disorder with PTSD effective 
September 14, 2005; awarded a 20 percent rating for arthritis 
of the left shoulder effective September 14, 2005 based upon 
consideration criteria for evaluating a muscle injury; and 
awarded a 10 percent rating for arthritis of the left knee 
based upon limitation of motion effective September 14, 2005.

A November 2006 RO rating decision awarded entitlement to 
TDIU effective September 14, 2005.

In subsequent rating actions, the RO has determined that the 
Veteran is not entitled to an effective date earlier than 
September 14, 2005 for these awards based, in part, upon the 
finality of the April 2004 RO rating decision.  See generally 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (barring de novo 
consideration of effective dates after finality attached to a 
VA decision).

In determining its jurisdiction, the Board must first 
identify the benefits being sought by the Veteran.  Fairly 
summarized, the Veteran and his attorney argue that the 
Veteran is entitled to 100 percent VA compensation effective 
to the date he filed his original service connection claims 
in December 2003, whether solely attributable to his service-
connected PTSD or a combination of all of his service-
connected disabilities.

The Board must next identify its jurisdiction to review the 
claims being sought on appeal, which are complicated by the 
fact that the RO issued an unappealed and final rating 
decision in April 2004 evaluating the Veteran's PTSD and 
"SFW's" involving the left shoulder and left lower 
extremity.

In reviewing the claims on appeal, the Board recognizes that 
the Veteran, as a lay person, does not possess the legal or 
medical knowledge to articulate the exact parameters of his 
claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order), the United States Court of Appeals indicated 
that VA should determine the "scope" of the claim submitted 
by a lay claimant according to the reasonable expectations of 
the non-expert, self-represented claimant and the evidence 
developed in processing that claim.  For example, VA should 
focus on the symptoms claimed in light of the evidence 
developed during the claim to determine the actual disease or 
disability being claimed by the claimant.

The United States Court of Appeals for the Federal Circuit 
has also emphasized that VA has a duty to fully and 
sympathetically develop a Veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

However, the Court has also held that arguments that an RO 
failed to address all claims raised by a Veteran are properly 
brought as a request for revision on the basis of CUE.  See 
DeShotel v. Nicholson, 457 F.3d 1258, 1261-62 (Fed. Cir. 
2006); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 
2005) 

In December 2004, the Veteran filed a claim of service 
connection for "Multiple SFW's left side of body Residuals 
of Grenade Blast."  The subsequent VA examination reports 
are not fully descriptive regarding the extent of the 
Veteran's SFW injuries, variously reporting injuries to MGs 
III, IV, XI and XIV.  The RO has only specifically considered 
the injury to MG III and, in doing so, combined this muscle 
disability rating with a secondary joint disability. 

Quite simply, the RO in its adjudicative actions has not 
evaluated all potential injuries to MGs IV, XI and XIV, and 
did not properly explain the combining of the rating for MG 
III with a secondary joint disability.  See generally 
38 C.F.R. § 4.55.  As noted by the Board in the November 2009 
hearing, evaluating muscle injuries is complicated both 
medically and legally under VA's rating criteria.  

With consideration of the lay knowledge of the Veteran, the 
Board finds that the Veteran's claims for evaluating all of 
his SFW injuries have been pending since the initial 
application filed in December 2003.  These claims require 
further examination and adjudicative actions to ensure that 
all aspects of service-connected disability being claimed are 
evaluated.

The Board next notes that the Veteran's attorney has argued 
that the RO committed CUE in its April 2004 rating decision 
which vitiates the finality of that decision.  It is 
primarily argued that VA failed in its duty to assist the 
Veteran in obtaining adequate medical opinion, which resulted 
in an unwarranted denial of additional compensation.  But see 
Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (citing 
Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc)) 
(an RO failure to obtain a "proper" examination cannot 
constitute the basis for a claim of CUE because "there is . . 
. no way of knowing what such an . . . examination would have 
yielded . . . , so it could not be concluded that it 'would 
have manifestly changed the outcome'")

The Board notes that the RO has not addressed the recently 
argued CUE allegations raised by the Veteran's attorney.  The 
CUE claims under 38 U.S.C.A. § 5109A are separate and 
distinct from the more generalized earlier effective date of 
award claims brought under 38 U.S.C.A. § 5110.  Flash v. 
Brown, 8 Vet. App. 332 (1995).  At this time, the Board has 
no jurisdiction to review the CUE claims which must be 
originally adjudicated by the RO.  As an award on a CUE basis 
could moot out the contentions currently before the Board, 
the Board defers consideration of the earlier effective date 
of award claims pending RO initial adjudication of the CUE 
claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The Board next notes that the RO's November 2006 rating 
decision granted entitlement to a TDIU effective 
September 14, 2005.  This decision was issued to the Veteran 
and his representative on December 6, 2006.   In a statement 
dated on February 5, 2007, the Veteran, through his attorney, 
submitted a "Notice Of Disagreement With Rating Decision, 
12/6/06."  The Veteran disputed the effective date of 
October 1, 2005, for entitlement to TDIU.  (The Board notes 
parenthetically that, although entitlement to a TDIU was 
awarded effective September 14, 2005, the actual pay date for 
these benefits was October 1, 2005.)  The Veteran also 
contended that the appropriate effective date for his TDIU 
should be in 2003.  It appears that this statement was 
submitted to the RO by facsimile transmission because the 
Veteran's representative attached a copy of the facsimile 
transmission sheet showing that this notice of disagreement 
was faxed successfully to the RO on February 6, 2007, at 
10:05.  Confusingly, this document is date-stamped as 
received by the RO on August 11, 2008, more than 18 months 
later.  There also is a handwritten note at the bottom of 
this document indicating that this claim was handled as a 
claim for an effective date earlier than September 14, 2005, 
for TDIU rather than as a notice of disagreement.

In a Deferred Rating Decision dated on June 17, 2009, a 
Decision Review Officer (DRO) at the RO noted that the 
Veteran's attorney had filed a notice of disagreement with 
the effective date assigned for the Veteran's TDIU.  The DRO 
also concluded that this notice of disagreement was untimely 
filed because it was not received by the RO until August 8, 
2008.  It is not clear how the DRO reached this conclusion 
because the document itself contained a facsimile 
transmission sheet showing that it had been sent successfully 
to the RO on February 6, 2007.  The document also was date-
stamped as received by the RO on August 11, 2008, and not 
August 8, 2008.  

It also is not clear why a document which was faxed to the RO 
in February 2007 was not date-stamped as received by the RO 
until August 2008, approximately 18 months later.  The 
evidence in the record (the facsimile transmission sheet) 
clearly shows that the RO timely received the notice of 
disagreement in February 2007.  The Board also notes that a 
review of the claims file shows that the RO has encountered 
significant problems in associating relevant correspondence 
with this Veteran's claims file in a timely manner.  This 
fact makes it more likely that the facsimile transmission 
was, in fact, received at the RO in February 2007 although it 
was not date-stamped as received for another 18 months.  
Accordingly, the Board finds that it was error for the RO to 
treat the February 2007 notice of disagreement as a new claim 
for an earlier effective date rather than what it clearly was 
- a disagreement with the effective date of September 14, 
2005, for TDIU.  To date, the RO has not issued an SOC on 
this claim.  Where a claimant files a notice of disagreement 
and the RO has not issued an SOC, the issue must be remanded 
to the RO for an SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).

Finally, the Veteran's attorney has argued that the Veteran's 
initial PTSD examination in March 2004 may not be complete, 
as the report references two separate "CLIENT NAMES" in the 
examination report.  The Board received confirmation after 
the hearing that the complete examination report is 
associated with the claims folder, but that a typographical 
error occurred.  Additionally, the Veteran has provided a 
statement from a former registered nurse who alleges bias on 
the part of the May 2006 VA examiner.  The Board finds that 
the Veteran should be afforded additional VA PTSD 
examination, if possible, from a different VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
examination to determine all potential SFW MG 
injuries to the left lower extremity and left 
upper extremity.  The claims folder must be 
reviewed by the examiner, who is requested to 
carefully review the STR descriptions of SFW 
injuries to the left lower extremity and left 
shoulder as well as the postservice 
evaluations variously reporting injuries to 
MGs III, IV, XI and XIV.  For each SFW, the 
examiner is requested to provide findings for 
the following:

      a) describe the missile track for each SFW 
including the entrance and exit scars (if 
any);
      b) identify which MGs are affected by each 
SFW injury (see the variously reported 
injuries to MGs III, IV, XI and XIV); and
      c) describe the presence or absence of 
fascial defect, atrophy, impaired tonus, 
impairment of function, retained metallic 
fragments, sloughing of soft parts, 
intermuscular binding and scarring, loss of 
power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and 
uncertainty of movement, etc, for each SFW 
injury and MG affected. 

2.  Schedule the Veteran for appropriate 
examination to determine the nature and 
severity of the Veteran's secondary arthritis 
joint disability involving the left knee and 
left shoulder.  The claims folder must be made 
available to the examiner prior to the 
examination for review.  After physically 
evaluating the Veteran, the medical examiner 
should address the following questions, to the 
best of his/her medical knowledge:
      a) what are the Veteran's range of motion 
findings for the left knee and shoulder;
      b) does the Veteran have pain, pain on use, 
weakness, incoordination, or excess 
fatigability of the left knee and/or shoulder 
joint?  If feasible the examiner should 
portray any additional functional limitation 
of the left knee and/or left shoulder due to 
these factors in terms of degrees of 
additional loss of motion.  If not feasible, 
this should be stated for the record together 
with the rationale.  If the Veteran does not 
have pain or any of the other factors, that 
fact should be noted in the file; and
      c) does the Veteran have any recurrent 
instability or lateral subluxation of the left 
knee as the result of his degenerative joint 
disease?  If so, the examiner should describe 
whether such instability or subluxation 
slight, moderate, or severe in degree?  

3.  Schedule the Veteran for a VA psychiatric 
evaluation to determine the current level of 
severity of the service-connected generalized 
anxiety disorder with PTSD.  If possible, the 
Veteran should be scheduled for examination 
with an examiner other than Dr. R.B. who 
conducted the May 2006 examination.  The 
claims file must be made available to the 
physician designated to examine the Veteran.  
All indicated studies and tests (to include 
psychological testing, if deemed appropriate) 
should be accomplished.

In addition to interview and mental status 
examination, the examiner is requested to 
express, in terms of a Global Assessment of 
Functioning (GAF) score, the Veteran's current 
GAF score and identify, to the extent 
possible, any increased or decreased severity 
of symptoms that has occurred since September 
2005.

A rationale for any opinion expressed should 
be provided in the report, to include the use 
of medical principles and evidence in the 
claims file.

4.  Furnish the Veteran and his representative 
an appropriate statement of the case and 
notice of the need to file a timely 
substantive appeal if he wishes to complete an 
appeal as to the issue of entitlement to an 
effective date earlier than September 14, 
2005, for a TDIU.  This issue should be 
returned to the Board for appellate review 
only if the Veteran files a timely substantive 
appeal.

5.  Adjudicate the issues of whether an April 
2004 RO rating should be revised or reversed 
on the basis of CUE due to VA's failure to 
assist the Veteran in obtaining adequate 
medical opinion, which allegedly resulted in 
an unwarranted denial of additional 
compensation.  The RO should issue a separate 
adjudicative action, and notify the Veteran 
and his representative his rights to appeal 
this determination to the Board.

6.  Thereafter, readjudicate the "claims" on 
appeal.  The RO should specifically adjudicate 
all aspects of the Veteran's SFW injuries to 
the left lower extremity and left shoulder 
with consideration to potential injuries to 
MGs III, IV, XI and XIV as well as the issue 
as to whether separate ratings are warranted 
for secondary arthritis of the left knee and 
shoulder joints.  The issues should be 
rephrased, accordingly.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and the 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

